Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-14-00243-CR

                                  Robert Rodriguez FERNANDEZ,
                                             Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 290th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2007CR5515
                             Honorable Melisa Skinner, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: June 25, 2014

DISMISSED

           Appellant filed a motion to dismiss this appeal; the motion is signed by Appellant and his

counsel. See TEX. R. APP. P. 42.2(a). Appellant’s motion is granted and this appeal is dismissed.

See id.; Conners v. State, 966 S.W.2d 108, 110 (Tex. App.—Houston [1st Dist.] 1998, pet. ref’d).

All other pending motions in this appeal are DENIED as MOOT.

                                                    PER CURIAM

DO NOT PUBLISH